Citation Nr: 0215904	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-46 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

(The issue of entitlement to service connection for a skin 
rash, to include claimed as secondary to Agent Orange 
exposure, will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from June 1966 to March 
1970.  Service records disclose that the appellant served in 
the Republic of Vietnam.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal with respect 
to the issue of entitlement to an increased evaluation for 
post-traumatic stress disorder has been obtained by the RO.

2.  The appellant's post-traumatic stress disorder is 
currently manifested by sleep disturbance, nightmares, 
intrusive thoughts, hypervigilance, social isolation, 
forgetfulness, anxiety, constricted affect, and fair to poor 
insight.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic stress disorder, have not been met.  38 U.S.C.A. §  
1155 (West 1991); 38 C.F.R. § 4.130 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
claimant's claim for benefits.  The statute pertaining to the 
VA's duty to assist the claimant was recently revised.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), now 
codified at §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001), became effective on August 29, 2001.   In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified as amended at 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The amendments were effective November 9, 2000, except for 
the amendment to § 3.156(a) which is effective August 29, 
2001.  Except for the amendment to § 3.156(a), the second 
sentence of §§ 3.159(c), and 3.159(c)(4)(iii), VA indicated 
that "the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45629.  Accordingly, it is the 
general rule that where the record demonstrates that the 
statutory mandates have not been satisfied, the regulatory 
provisions likewise are not satisfied.

VA has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.
These provisions apply to all claims filed on or after the 
date of enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

Following a thorough review of the record, the Board finds, 
with respect to the issue of entitlement to an increased 
evaluation for post-traumatic stress disorder, VA has 
complied with the requirements of the VCAA.  In that regard, 
the Board finds that the appellant has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased rating evaluation.  Discussions as contained 
in the rating decision, Statement of the Case (SOC), 
Supplemental Statements of the Case (SSOC), and in addition 
to correspondence to the appellant, VA provided the appellant 
with sufficient information regarding the applicable law and 
regulations regarding the evidence necessary to substantiate 
his claim.  The appellant was generally advised, by letter 
dated in August 2001, of the revised notice and duty to 
assist requirements of the VCAA.  The Board finds that the VA 
does not have any further outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the appellant's appeal has 
been obtained by the RO.  The evidence of record includes 
private medical records, VA outpatient treatment and 
examination reports, and lay statements received from the 
appellant in support of his claim.  The record does not 
indicate that there is any additional relevant evidence which 
is available in connection with this aspect of the appeal.  
In August 2001 the RO informed the appellant that the VA 
would obtain the necessary evidence he identified if the 
release of information forms were completed.  In August 2002, 
the appellant informed VA that there is no additional 
evidence relative to this issue for submission in this 
matter.  The Board is satisfied that the requirements of the 
VCAA have been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (2001).  Therefore, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

PTSD is rated under the portion of VA's Schedule for Rating 
Disabilities that pertains to mental disabilities. 

Under the rating criteria for PTSD, Diagnostic Code 9411, a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A review of the record discloses service connection was 
established for PTSD by rating decision in September 1996, 
and a 10 percent evaluation was assigned for this disability.  
In conjunction with this rating determination, it was noted 
that the medical evidence referenced dual diagnoses of 
schizophrenia and PTSD.  It was noted that the primary 
condition of schizophrenia was manifested by auditory and 
visual hallucinations, delusions of persecution, and 
reference periods of anxiety.  These symptoms were also noted 
to represent manifestations of the appellant's PTSD 
condition, with additional symptomatology of sleep 
disturbance, nightmares, and startle reaction.  The appellant 
was evaluated as totally incapacitated due to long-standing 
schizophrenia, with the manifestations of PTSD noted to 
result in mild impairment.

On VA examinations in February 1997 and December 1997, the 
appellant was evaluated with PTSD. 

VA examination in April 1998 diagnosed PTSD.  It was the 
examiner's impression that the appellant was incapacitated 
due to his psychiatric symptoms attributable to schizophrenia 
and PTSD.  In an April 1998 rating action, the disability 
evaluation for the appellant's service-connected PTSD was 
increased from 10 percent to 30 percent.  In a letter from 
the veteran, dated in May 1998, he stated that he was in 
agreement with the April 1998 rating decision.  Accordingly, 
the April 1998 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991).

The appellant received intermittent treatment at VA and 
private medical facilities from 1998 to 2002 for several, 
disabilities, including his psychiatric disorders.

The appellant underwent VA examination in February 2002.  At 
that time, the appellant reported subjective complaints of 
sleep disturbance, daily dreams concerning his Vietnam 
experiences, auditory hallucinations, and difficulty with 
memory.  The appellant indicated he had a tendency to isolate 
himself from others.  It was noted that the appellant had 
married and divorced three times.  He has two children, and 
resided with his daughter.  The appellant reported that he 
has been unemployed since 1981.  It was the appellant's 
belief that his unemployability was attributable to his 
psychiatric impairment.  The appellant was noted to take a 
course of prescribed medication, and is followed on an 
outpatient basis at a VA medical facility for his psychiatric 
disorder.

The examiner observed the appellant was well-nourished, well-
developed, and casually dressed but slightly disheveled in 
appearance.  The appellant was cooperative, and maintained 
good eye contact during the interview.  On mental status 
examination, the appellant was alert and oriented, and 
exhibited clear, coherent, goal-directed, and unpressured 
speech.  His affect was constricted.  His mood was anxious.  
The appellant did not exhibit any flights of ideas or 
looseness of association.  The appellant denied suicidal 
thoughts or homicidal ideations.  He reported hearing voices 
telling him he is no good.  It was also the appellant's 
belief that people he encountered on the street were 
following him.  In his assessment of the appellant's higher 
cortical functions, the examiner noted the appellant was able 
to recall one of three objects in five minutes.  The 
appellant was unable to correctly spell "world," and 
indicated that he was unable to spell that word in reverse 
order.  The appellant declined to perform serial 3s.  He was 
able to recall one of the five past presidents.  The 
appellant was evaluated with fair to poor insight, and fair 
judgment.  The diagnostic impression was schizophrenia, 
chronic paranoid type, and PTSD of moderate severity.  A 
Global Assessment of Functioning (GAF) score of 40 was noted.

In the assessment, the examiner indicated the appellant 
presented with symptoms of poor sleep, nightmares, intrusive 
thoughts, hypervigilance, social isolation, constricted 
affect, and auditory hallucinations concerning Vietnam.  With 
regard to his service-connected disability, the examiner 
indicated that based upon the PTSD symptoms alone, the 
appellant met the diagnostic criteria for PTSD of moderate 
severity, with an overall GAF score of 55.  He further noted, 
however, that the appellant has a concurrent diagnosis of 
schizophrenia, manifested by auditory hallucinations and 
paranoia.  The examiner noted that these symptoms of 
schizophrenia lowered the appellant's GAF score to 
approximately 40.  

An increased evaluation from 30 percent to 50 percent was 
granted for the appellant's service-connected PTSD in a 
February 2002 rating decision.


Analysis

To summarize, the appellant's statements describing the 
symptoms of his PTSD are considered to be competent evidence.  
However, these statements must be considered in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  Espiritu v Derwinski, 2 Vet.App. 
492 (1992).

In this regard the medical evidence of record, including the 
VA examination report, demonstrates the appellant exhibits 
sleep disturbance, nightmares, intrusive thoughts, 
hypervigilance, social isolation, forgetfulness, anxiety, 
constricted affect and fair to poor insight.  However, the 
medical evidence also shows the appellant to be coherent, 
with no impairment in thought processes, or evidence of 
delusions associated with PTSD.  Also, he was oriented and 
had fair judgment. The evidence shows that while the 
appellant has reported auditory hallucination concerning his 
Vietnam experiences, he experiences auditory and visual 
hallucination and paranoia associated with his schizophrenia.  
The medical records do not reveal evidence of obsessional 
rituals, which interfere with routine activities, speech, 
which is intermittently illogical, obscure, or irrelevant.  
The evidence also does not reveal near continuous panic 
affecting his ability to function independently or 
irritability with periods of violence.  Notably, the VA 
examiner indicated that the extent of psychiatric impairment 
associated solely with the appellant's PTSD condition was 
productive of a GAF assessment of 55, which the examiner 
stated, was indicative of moderate impairment.  In this 
context, it was noted that the appellant's psychiatric 
impairment includes a long-standing history of schizophrenia, 
a nonservice connected disability, which is manifested by 
symptomatology that renders the appellant more severely 
psychiatrically impaired.

Thus, the preponderance of the evidence is against the 
appellant's claim. Accordingly, it is the judgment of the 
Board that the findings associated with the PTSD do not 
satisfy the rating criteria for a 70 percent evaluation. 


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

